Citation Nr: 1417446	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an unspecified joint condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Manila, Republic of the Philippines Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2010, the veteran filed a Substantive Appeal (i.e. VA Form 9) where he specifically requested a Board videoconference hearing.  There is no indication in the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and because Board videoconference hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for Board videoconference hearing.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



